Citation Nr: 0432259	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-30 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1951.  He died in June 2001, and the appellant is his widow.

The case comes to the Board of Veterans' Appeals (Board) from 
a June 2003 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, that 
denied service connection for the cause of the veteran's 
death.  In April 2004, the appellant testified before the 
Board via videoconference.

At the April 2004 hearing, the appellant raised an additional 
argument that the veteran should have been rated 100 percent 
disabled because of PTSD all the way back to his separation 
from service.  This raises a previously unadjudicated claim 
for entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 (West 2002); see Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001) (NOVA I); Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003) (NOVA II) (lifting the stay on 
"hypothetical entitlement," but continuing the stay on 
processing appeals relating to entitlement to benefits under 
38 U.S.C.A. §§ 1311(a)(2) and 1318 where a survivor seeks to 
reopen a claim that was finally decided during a veteran's 
lifetime on the grounds of new and material evidence).  This 
matter is referred to the RO for consideration in the first 
instance.

As for the claim for service connection for the cause of the 
veteran's death (aside from a claim for benefits under 
38 U.S.C.A. § 1318), the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the appellant if further action is required on 
her part.


REMAND

The Board is remanding this claim for additional development.  
For the sake of clarity, the Board will discuss the factual 
and relevant legal backgrounds.

The veteran was diagnosed with severe atherosclerotic 
coronary artery disease, ischemic cardiomyopathy, recurrent 
and progressive angina pectoris, old cerebrovascular accident 
with left sided weakness, history of atrial fibrillation, and 
postoperative anemia in 1994.  He underwent triple vessel 
coronary artery bypass grafting.  Shortly thereafter, he was 
diagnosed with congestive heart failure, status post coronary 
artery bypass grafting, severe atherosclerotic coronary 
artery disease, ischemic left ventricular cardiomyopathy, and 
atrial fibrillation.

A June 1994 echocardiography report shows diagnoses of right 
ventricular enlargement and moderate to severe reduction in 
global systolic function with especially anterior and septal 
hypokinesis, left atrial enlargement, sclerotic changes of 
the mitral and aortic valves without restriction to motion, 
mild to moderate mitral regurgitation, moderate tricuspid 
regurgitation, at least moderate pulmonary hypertension by 
Doppler, and mild to moderate pulmonary regurgitation.  A 
June 1994 report noted the veteran's complaint of shortness 
of breath.  Impressions were dyspnea with severe left 
ventricular dysfunction and ischemic cardiomyopathy status 
post-coronary artery bypass graft.

The record includes two May 1997 letters written by the 
veteran's treating doctors. 

David G. Chase, Sr., M.D., Pulmonary Consultant, wrote in the 
first letter:

[The veteran] has had end stage cardiomyopathy 
which he attributes to anxiety.  He has had 
tremendous weight gain over the years secondary to 
his anxiety which he antedates to when he was in 
the service.  He is status post cardiac transplant 
now for the end stage cardiomyopathy.

Charles K. Moore, M.D., Medical Director of the Heart Failure 
Clinic/Cardiac Transplant Program wrote in the second letter:

I have been asked to provide you with information 
regarding the etiology of [the veteran's] cardiac 
condition and the effect his service in the 
military may have had in that regard.  [He] began 
suffering myocardial infarctions in the early 
1990's which eventually resulted in the 
development of an ischemic dilated cardiomyopathy 
and congestive heart failure.  This necessitated 
cardiac transplantation which was performed in 
1/9/96.  Multi vessel coronary artery disease due 
to atherosclerosis was the underlying process.  We 
now know that the atherosclerotic process begins 
in most individuals early in life and proceeds at 
a variable rate thereafter, dependent on various 
risk factors.  Emotional stress had been 
identified as one of the factors which increase 
the risk of developing significant atherosclerotic 
heart disease.  [His] service in the military and 
his resultant [PTSD] would certainly represent a 
possible, and perhaps likely, exacerbating factor 
in the subsequent development of his severe 
atherosclerosis heart disease.  [Emphasis added.]

A May 1997 VA examination included diagnoses of status post-
coronary artery bypass graft (times five) in 1994; status 
post-heart transplant in 1996; and PTSD.  The examiner 
stated:

The C-file has been reviewed and it my medical 
opinion that the patient's heart is that of a 17 
year old and is doing fairly well.  I must relate 
that the patient stated that the evening prior to 
the patient's first heart attack he had chest pain 
and was seen in the Emergency Room of a [VA] 
Hospital; he was told to go home and that he had 
nothing wrong with him.  The next day he had a 
massive heart attack and stroke.  This should be 
confirmed by examination of appropriate medical 
records not available to me.

The examiner also stated that his PTSD had been "worsened 
considerably" by the trauma of his multiple heart attacks, 
coronary artery bypass grafts, and resultant heart 
transplant.  

The veteran was admitted to the Baptist Memorial Hospital in 
Booneville, Mississippi, in June 2001 with syncope, probable 
dehydration, leukocytosis, thrombocytopenia, anemia, and 
restrictive ventilatory impairment in exacerbation.  He also 
had infected, purulent, draining sinuses and cellulitis of 
the right hip.  He later developed respiratory failure, but 
his family did not want a ventilator.  His condition 
continued to worsen, and he became unresponsive and developed 
respiratory distress.  He died several days later that same 
month.  Discharge diagnoses were adult respiratory distress 
syndrome probably secondary to sepsis, decubitus ulcers, 
bronchitis, and syncope probably related to hypotension.  

According to the death certificate, the immediate cause of 
death was adult respiratory distress syndrome, which was due 
to or a consequence of sepsis; immuno-compromised host 
secondary to heart transplant was a significant condition 
contributing to death, but not resulting in the underlying 
cause of death.  

A non-VA doctor, Dr. David G. Chase, wrote in July 2001 that 
the veteran "died of pulmonary fibrosis which could very 
well have been caused from the medications he had to take 
from his heart transplant."

As the above discussion indicates, there is some evidence 
indicating that the veteran's service-connected PTSD was 
likely an "exacerbating factor" in the eventual development 
of his atherosclerosis, which in turn led to his heart 
transplant.  In turn, the heart transplant caused an immuno-
compromised host and the veteran died in 2001 from adult 
respiratory distress due to sepsis.  There is also a medical 
statement that the veteran's heart transplant medications 
caused pulmonary fibrosis.

On remand, the RO should obtain a medical opinion from a 
specialist at a VA medical facility.  The examiner should 
review the entire claims folder and should discuss all 
relevant evidence.  The examiner should address what role, if 
any, the veteran's service-connected PTSD played in the 
development of his atherosclerotic heart disease.  The 
examiner should also discuss what, if any, role the veteran's 
heart medications played in the development of pulmonary 
fibrosis and what role, if any, the pulmonary fibrosis played 
in the veteran's death.  The medical opinion must be thorough 
and detailed; it must be sufficient to enable the Board to 
render a decision.  See Lathan v. Brown, 7 Vet. App. 359, 
367-68 (1995).  The Board addresses the specifics in the 
remand language below.

Accordingly, the case is REMANDED for the following reasons:

1.  The RO should obtain a medical 
opinion from a specialist at a VA 
medical facility regarding this claim.  
The claims folder should be provided to 
the examiner, who should review the 
entire claims folder and discuss all 
pertinent evidence.  The examiner should 
discuss what role, if any, the veteran's 
service-connected PTSD played in the 
development of his atherosclerotic heart 
disease and in the veteran's ultimate 
death.  The examiner should also discuss 
what role, if any, the veteran's heart 
medications played in the development of 
pulmonary fibrosis and what role, if 
any, the pulmonary fibrosis played in 
the veteran's ultimate death.  In each 
of these instances, the examiner must 
discuss whether the conditions either 
caused or contributed substantially or 
materially to death.  If possible, the 
examiner should assess the degree of any 
such contribution to the veteran's 
ultimate death.  The examiner must 
specifically discuss the significance of 
Dr. Moore's May 1997 letter indicating 
that the veteran's PTSD was likely to 
have been an "exacerbating factor" in 
his subsequent development of his severe 
arthrosclerosis heart disease as well as 
Dr. Chase's 2001 letter discussing a 
link between pulmonary fibrosis and the 
veteran's heart transplant medications.  

2.  Upon completion of the foregoing, 
the RO should readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death.  
If the decision remains adverse to the 
appellant, the RO must provide her and 
her representative a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  The case should thereafter be 
returned to the Board for review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

